Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the First Office Action on the Merits of US16/366,908 filed on 03/27/2019 which is a DIV of 15/390,820 filed on 12/27/2016 which is a DIV of 13/881,518 filed on 09/26/2013 (now US Patent 9,567,346) which is a 371 of PCT/US2011/058455 filed on 10/28/2011 which claims US priority benefit of US Provisionals  61/510,949 filed on 07/22/2011, 61/501,500 filed on 06/27/2011, 61/495,070 filed on 06/09/2011 and 61/408,210 filed on 10/29/2010.
Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 154-164 and 171-177) in the reply filed on 08/30/2022 is acknowledged.
Claims 165-170 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Claims 174-177 are new.
Claims 1-153 were previously cancelled.
Claims 165-170 are presently cancelled.
Claims 154-164 and 171-177 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/510,949 filed on 07/22/2011, 61/501,500 filed on 06/27/2011, 61/495,070 filed on 06/09/2011, and 61/408,210 filed on 10/29/2010 each fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
US 61/510,949 does not support the present methods using cell separation.
US 61/501,500 does not support the limitations: CD3+ or CD4+ cells; dual marker; and second antibody.
US 61/495,070 discloses labelling and detection of cells and proteins from cell lysates but not separation of cells and thus does not support the present methods using cells.
US 61/408,210 does not support the limitations: CD4+ cells; dual marker; and second antibody.  
Thus, claims 154-164 and 177 receive priority to 10/28/2011, the filing date of PCT/US2011/058455.
Claims 171-176 receive priority to 10/29/2010, the filing date of US 61/408,210.
Information Disclosure Statement
The IDS filed on 11/09/2019 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0124], line 1, the term “were follows” has a grammatical error. 
	In page 72, (para 0138, line 6, the term “esater” should be “ester”.
Appropriate correction is required.
Claim Objections
Claims 159, 164, and 173-174 are objected to because of the following informalities:  
In claims 159 and 174: for improved clarity, the term “N3’- ethyl biotin 17” should be shown with the structure just below:  

    PNG
    media_image1.png
    164
    718
    media_image1.png
    Greyscale
.
In claim 164, for improved clarity amend to: [[a]] the first cell type and [[a]] the second cell type…
In claim 173: the term “separate” in line 2 appears to have intended “separated”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 158, 163-164, and 172 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 158 and 172 are indefinite because they recite the following structure in the claim but do not designate what the symbols “L” and “R3” are encompassing.  

    PNG
    media_image2.png
    151
    275
    media_image2.png
    Greyscale

The instant specification gives examples where L means “absent or is a linker” and where R3 is from an open-ended group comprising -OR4, -COOR4, a reactive group, a protein, a peptide, an amino acid, a dextran, a monosaccharide, a disaccharide, a trisaccharide, an oligosaccharide, a polysaccharide, a hormone, a lipopolysaccharide, a nucleotide, an oligonucleotide, a small molecule, a cell, a microplate, and a microparticle.  However, limitations from the specification should not be read into the claims.  As presently written, the claimed structure is similar to an open-ended Markush group.  Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of these claims.
Independent claim 163 recites the limitations " the first antibody " and the second antibody in lines 9, and 10, respectively.  There is insufficient antecedent basis for these limitations in the claim because there is not prior reference in the claim to a first or a second antibody.  
Claim 164 is indefinite because it depends from claim 163 and is not remedial.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 154-158, 160-164, 171-173, and 175-177 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods that require the critically essential element of a biotin derivative having an affinity for streptavidin of between 1 x 10-13 M and 1 x 10-4 M and functioning in a method for separating cells of a first cell type from cells of a second cell type.  Neither the specification nor the state of the art before the effective filing date of the presently claimed invention reasonably convey that the inventors had possession of the full-scope of the genus of biotin derivatives having an affinity for streptavidin of between 1 x 10-13 M and 1 x 10-4 M and functioning in a method for separating cells of a first cell type from cells of a second cell type.  For example, the specification shows a description of the biotin derivative having the required properties of the claims which is N3'-ethyl biotin 17 having the structure:

    PNG
    media_image1.png
    164
    718
    media_image1.png
    Greyscale
.
However, this structure is not representative of the entire genus of biotin derivatives encompassed by the claims. Examples 23-24 in the specification show the use of the N3’-ethyl biotin 17 in a cell separation method. However, none of the myriad of other derivatives shown in the specification are shown to be useful in such cell separation method. Further, the specification shows unpredictability in whether a given biotin derivative has the affinity for streptavidin of between 1 x 10-13 M and 1 x 10-4 M.  For example, paragraph 080 states that the biotin derivatives of Formula I to VI may bind a biotin-binding moiety greater than 1 x 10-13 M (i.e., 1 x 10-13 M to 1 x 10-15 M).  As evidenced by the variability of the biotin derivative structures shown in the instant specification and the state of the art, it is considered that one of ordinary skill in the art at the time of the presently claimed invention would not have been able to determine whether a given biotin derivative structure possessed the required properties required by the claims without performing trial and error experimentation. The specification shows unpredictability regarding the properties of different biotin derivatives regarding the properties of different biotin derivatives.  Further, the state of the art shows unpredictability regarding determining binding and reversibility of binding of small molecule-protein interactions of interest.  For example, the post-filing 2022 article by Lowe entitled “Not AlphaFold’s Fault” disclosed the complexity and unpredictability of determining binding and reversibility of binding of small molecule-protein interactions of interest.  Lowe states in 1st paragraph “The usual form of compound docking calculations starts from a list of candidate compounds and then docks each of them into a target protein, generating (one hopes) a rough rank order of the ones that are most likely to bind”.  Lowe continues “…but there’s no guarantee that it will be for any given case – you have to try it and check the results versus experimentational evidence to see how thing are going.”
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention. 
Allowable Subject Matter
Claims 159 and 174 are objected to as being dependent upon a rejected base claim, but would be allowable if the structure for the term “N3’- ethyl biotin 17” is added to the claims (see claim objection above) and if the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Relevant prior art:
Ying and Branchaud (“Design of a reversible biotin analog and applications in protein labelling, detection, and isolation” Chem. Commun., 2011, Vol 47, pages 8593-8595; published June 27th, 2011).  This article is the inventors own work.  Based on the priority dates given to claims 154-164 and 177, this reference is available as prior art for claims 154-164 and 177.  However, this reference does not anticipate or fairly suggest the invention of claims 154-164 and 177.  This article does not teach or suggest cell separation using antibodies but rather is directed to in vitro binding of fixed cells.  Further, the methods of this article disclose binding of cell surface glycoproteins from cell lysates.
Colinas et al “Cell separation based on the reversible interaction between calmodulin and a calmodulin-binding peptide” (J. of Immunol. Meth. Vol 212; 1998: pages 69-78).  
Hirsch et al “Easily reversible desthiobiotin binding to streptavidin, avidin, and other biotin-binding proteins: uses for protein labeling, detection, and isolation” (Analytical Biochemistry, 2002, Vol. 308, pages 343-357; IDS reference).  This article discusses that irreversibility of biotin-streptavidin interactions “prevents the use of direct biotin/BbP (biotin binding proteins) interactions for isolating viable cells from a complex mixture”. (See sentence bridging pages 343-344). Hirsch et al disclose reversible cell staining with desthiobiotin but only with fixed cells (page 347).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658